J-S60018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
RUSSELL SCOTT SHICK,                     :
                                         :
                   Appellant             :   No. 5 WDA 2017

              Appeal from the PCRA Order December 9, 2016
              In the Court of Common Pleas of Clarion County
                  Criminal Division at No(s): 147 CR 1977


BEFORE:    OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                   FILED SEPTEMBER 18, 2017

      Appellant, Russell Scott Shick, appeals from the December 9, 2016

Order denying and dismissing his first Petition filed under the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.            Because Appellant’s

maximum sentence expired nearly forty years ago, he is ineligible for relief

under the PCRA. Thus, we affirm.

      On October 6, 1977, Appellant pled guilty to Criminal Conspiracy to

Commit Arson. On November 10, 1977, the trial court sentenced him to one

to three years of imprisonment, with credit for time served from August 24,

1977. See Order of Sentence, filed 11/14/77, at 1.

      On September 12, 2016, Appellant filed a PCRA Petition, which the

PCRA court dismissed on December 9, 2016, on the grounds that Appellant




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S60018-17


is ineligible for relief under the PCRA. See Pa.R.A.P. 1925(a) Opinion, filed

2/13/17, at 1; Trial Court Opinion, filed 12/9/16, at 1.

        Appellant filed a timely Notice of Appeal to this Court. Appellant did

not comply with the PCRA court’s January 3, 2017 Order directing him to file

a Pa.R.A.P. 1925(b) Statement of Matters Complained of on Appeal.1

        To be eligible for relief under the PCRA, a petitioner must plead and

prove by a preponderance of the evidence that he is “currently serving a

sentence of imprisonment, probation[,] or parole for the crime[.]”               42

Pa.C.S. § 9543(a)(1)(i). A petitioner who has completed his sentence is no

longer eligible for post-conviction relief. Commonwealth v. Soto, 983 A.2d

212, 213 (Pa. Super. 2009); see also Commonwealth v. Turner, 80 A.3d

754, 765 (Pa. 2013) (“[D]ue process does not require the legislature to

continue to provide collateral review when the offender is no longer serving

a sentence.”).

        Appellant’s maximum sentence of thirty-six months expired nearly

forty years ago.      Appellant has completed his sentence and is, therefore,

ineligible for PCRA relief.      Accordingly, we affirm the PCRA court’s Order

dismissing Appellant’s PCRA Petition.

        Order affirmed.



____________________________________________


1
    In his Brief to this Court, Appellant raises twenty issues for our review.



                                           -2-
J-S60018-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2017




                          -3-